Case 3:19-bk-30289            Doc 221      Filed 07/15/19 Entered 07/15/19 14:15:03                 Desc Main
                                          Document      Page 1 of 2


                         IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

     In re:                                             )      Chapter 11
                                                        )
     Blackjewel, L.L.C., et al.,                        )      Case No. 19-bk-30289
                                                        )
                              Debtors.1                 )      (Jointly Administered)

                   DEBTORS’ STATUS REPORT ON POST-PETITION FINANCING

              Blackjewel, L.L.C., and its affiliated debtors and debtors-in-possession (collectively, the

 “Debtors”) in the above-captioned chapter 11 cases, hereby submit this status report with respect

 to their continuing efforts to obtain additional post-petition financing:

              1.     On July 12, 2019, the Debtors reported to the Court that they were in discussions

 with one of their pre-petition secured lenders, Riverstone Credit Partners (“Riverstone”), and

 other potential lenders with respect to providing additional post-petition financing to fund the

 Debtors’ chapter 11 cases.          These efforts are on-going but have not yet produced a final

 agreement.

              2.     The Debtors and their advisors have been consulting with their primary

 stakeholders and their advisors, including Riverstone, United Bank and the Official Committee

 of Unsecured Creditors, among others, throughout this process. The Debtors and their advisors

 will continue to pursue all reasonable alternatives for financing and will continue to keep the

 Court and interested parties informed.

              3.     At the time of this status report, the Debtors have approximately $2 million of

 remaining availability under their existing $5 million post-petition financing facility to protect

 their assets and preserve value during this process, subject to the approval of a further budget.

 1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number
 are as follows: Blackjewel, L.L.C. (0823); Blackjewel Holdings L.L.C. (4745); Revelation Energy Holdings,
 LLC (8795); Revelation Management Corporation (8908) and Revelation Energy, LLC (4605). The



 010-8801-6660/3/AMERICAS
Case 3:19-bk-30289          Doc 221      Filed 07/15/19 Entered 07/15/19 14:15:03                  Desc Main
                                        Document      Page 2 of 2


 The Debtors and their advisors are continuing to discuss the parameters of that budget with their

 existing lenders.

          4.       The Debtors expect to provide a further status update to the Court and parties in

 interest no later than July 17, 2019.


 DATED: July 15, 2019                               SUPPLE LAW OFFICE, PLLC



                                               By: /s/ Joe M. Supple
                                                   Joe M. Supple, Bar. No. 8013
                                                   801 Viand St.
                                                   Point Pleasant, WV 25550
                                                   Telephone: 304.675.6249
                                                   Facsimile: 304.675.4372
                                                   joe.supple@supplelaw.net

                                                     – and –

                                                    SQUIRE PATTON BOGGS (US) LLP

                                                    Stephen D. Lerner (admitted pro hac vice)
                                                    Nava Hazan (admitted pro hac vice)
                                                    Travis A. McRoberts (admitted pro hac vice)
                                                    201 E. Fourth St., Suite 1900
                                                    Cincinnati, Ohio 45202
                                                    Telephone: 513.361.1200
                                                    Facsimile: 513.361.1201
                                                    stephen.lerner@squirepb.com
                                                    nava.hazan@squirepb.com
                                                    travis.mcroberts@squirepb.com

                                                    Proposed Co-Counsel to the Debtors and
                                                    Debtors-in-Possession




 headquarters for each of the Debtors is located at 1051 Main Street, Milton, West Virginia 25541-1215.



 010-8801-6660/3/AMERICAS                             2
